942 So.2d 469 (2006)
C.K. and N.K., Appellants,
v.
DEPARTMENT OF CHILDREN & FAMILIES and Guardian Ad Litem Program, Appellees.
Nos. 4D06-2246, 4D06-2256.
District Court of Appeal of Florida, Fourth District.
November 29, 2006.
Brian M. McDonnell of Brian M. McDonnell, P.A., West Palm Beach for Appellant-C.K., and Judith Migdal-Mack of Migdal & Migdal, P.A., Boynton Beach, for Appellant-N.K.
Jeffrey Dana Gillen, West Palm Beach, for Appellee-Department of Children & Families, and Patricia M. Propheter, Orlando for Appellee-Guardian Ad Litem Program.
PER CURIAM.
C.K. and N.K., the parents of twelve-year-old A.K., appeal the trial court's final judgment terminating their parental rights. We affirm, concluding that substantial competent evidence supported the trial court's finding that the statutory grounds for termination of their parental rights under section 39.806(1)(e), Florida Statutes, were established by clear and convincing evidence. The evidence further supported the trial court's determination under section 39.810 that it was in the manifest best interest of the child to terminate the parental rights of the parents.
Contrary to appellants' contention on appeal, the record shows that the trial court considered whether the department provided meaningful services to the parents and properly found that the department did offer the mother and father meaningful services, including referrals for services over several years, and continued to do so even after the reunification case plan had expired. We find no reversible error in the trial court's reference to the child's best interest in its oral summary of findings and rulings. Further, we find no error in the trial court's preparation of its written order setting forth detailed findings for the factors it had to consider in reaching its ruling that termination of parental rights was in the manifest best interest of the child.
Affirmed.
STEVENSON, C.J., WARNER and TAYLOR, JJ., concur.